Case 4:17-cr-00105-ALM-CAN Document 113 Filed 06/14/21 Page 1 of 3 PageID #: 663




                                                                filed
                                                 taA              JUN 14 2021
                                                             CLERK, U.S. DIST ICT COURT
                                                             EASTE N DISTRICT OF TEXAS




       I l lAH ALL i                                A .iT- -



       V                                        I te feoi itoii
                                                fift f a fe pl Pi a of
                                                                jw-




                   ta\E k i t ta i, f hu Mt, ik
                  (i1i L tel Wtoikdt I tlaw luuil filL ftw                    tw f

            fk Al wife. fjL IVE. i w c M - tC

       <o 3 sWl)i - \3             Z|    chlia 'Ato r         M fAifv


        MWA WA f cA fcclA Ihl tMlA

        vit        ATO l              A      l ©rt>9                i\      \


                >W hiX tfll W W                 \ ftli z (-\<y .
Case 4:17-cr-00105-ALM-CAN Document 113 Filed 06/14/21 Page 2 of 3 PageID #: 664




                            fei fL                       to
                  fii "i       tM ii t o i b ofc.P&.l

       of .            UU        El I         tow

       fill. faiii ML to tM ifc isw)& |iMwt£i w ta io

                    coaa            \ W         IW ' 1.

       fe to           h« i      ik NEfoa o i | wa«cfe

          <       ls    it m iLto fto              t dL (itE ?fc.i 4

       btci&,felofl rt»i ftdto i wts o A to tot to e l

       ( &t, itfctffe oc to Ait to to t, ¦( . td, viwto lit toto -r


       tortli '/fc-lilio z ijto IWi ii/ i u ofeW toiocft s«


       A tM hto totii fc k c(tt/                 to      to i s ipa

       fiu>W ti tb       fa t -'l >fo tokto . iiw i c to o u-

              iuto , toto( C imto vJ\ to to i W

         i\    \eL       »M\ te           K tos bcku i &
Case 4:17-cr-00105-ALM-CAN Document 113 Filed 06/14/21 Page 3 of 3 PageID #: 665




                                                                      I J q | v\h WJ, siy si
